[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
"The issue of proximate cause is ordinarily a question of fact for the trier." Maebry v. McNeil, 13 Conn. App. 167, 169
(1988). Here, the trier reasonably could have found that the plaintiff's lighting a cigarette in his automobile after having had gasoline spilled on him, rather than any negligence of the defendant resulting in the spillage itself, was the proximate cause of the plaintiff's ensuing injuries. Cf. Courtney v.American Oil Co., 229 So.2d 675 (Fla.App. 1968), reh. denied.
The objections to the report of the attorney trial referee are overruled. Judgment may enter on the report.
Bruce L. Levin Judge of the Superior Court